Order dated April 28-, 1930,-denying motion of defendant Dobbs’ to-resettle order of April--16-, 1930,. reversed upon the law and the facts, without.’ costs, and motion to resettle -granted, without costs. Appellant was entitled to have the documents recited in his notice of motion incorporated in the order of April sixteenth. Order dated April 16, 1930, as so resettled, granting plaintiff’s motion to vacate order of March 15, 1930, and reinstating attachment, affirmed with ten dollars costs and disbursements. No opinion. Lazansky, P. J., Kapper Hagarty, Carswell and Scudder, JJ., concur.